Citation Nr: 0632833	
Decision Date: 10/23/06    Archive Date: 10/31/06

DOCKET NO.  03-31 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for degenerative disc disease of the lumbar spine for 
the period prior to January 2005. 

2.  Entitlement to a disability rating in excess of 20 
percent for degenerative disc disease of the lumbar spine for 
the period from January 2005 to June 2006. 

3.  Entitlement to a disability rating in excess of 40 
percent for degenerative disc disease of the lumbar spine for 
the period since June 2006. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from October 1990 to June 
1994.  

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from an April 2003 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina, which denied a 
disability rating in excess of 10 percent for the veteran's 
service connection degenerative disc disease of the lumbar 
spine.  

After the case was transferred to the RO in St. Petersburg 
Florida, a January 2005 rating decision granted an increased 
rating to 20 percent for the veteran's degenerative disc 
disease of the lumbar spine, effective January 6, 2005.  

In April 2006, the Board remanded the case to schedule the 
veteran for a VA examination.  Thereafter, a June 2006 rating 
decision granted an increased rating to 40 percent, effective 
June 21, 2006.  The case is once again before the Board for 
review.


FINDINGS OF FACT

1.  Prior to January 2005, the veteran's degenerative disc 
disease of the lumbar spine was characterized by full range 
of motion, with pain on flexion, and mild intervertebral disc 
syndrome, with no evidence of incapacitating episodes 
requiring bed rest prescribed by a physician, or incomplete 
paralysis of the sciatic nerve.

2.  For the period from January 2005 to June 2006, the 
veteran's degenerative disc disease of the lumbar spine has 
not been characterized by severe intervertebral disc disease 
with recurring attacks with intermittent relief, severe 
limitation of motion of the lumbar spine, forward flexion of 
the thoracolumbar spine of 30 degrees or less, favorable 
ankylosis of the entire thoracolumbar spine, incapacitating 
episodes requiring bed rest prescribed by a physician, or 
incomplete paralysis of the sciatic nerve.

3.  For the period since June 2006, the veteran's 
degenerative disc disease of the lumbar spine has not been 
characterized by pronounced intervertebral disc syndrome, 
favorable ankylosis of the entire thoracolumbar spine, 
incapacitating episodes requiring bed rest prescribed by a 
physician, or incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for degenerative disc disease of the lumbar spine for 
the period prior to January 2005 have not been met.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5293 (effective prior to September 26, 
2003); Diagnostic Code 5293 (effective from September 23, 
2002, to September 26, 2003); Diagnostic Code 5243 (effective 
September 26, 2003).

2.  The criteria for a disability rating in excess of 20 
percent for degenerative disc disease of the lumbar spine for 
the period from January 2005 to June 2006 have not been met.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. § 
4.71a, Diagnostic Codes 5292, 5293 (effective prior to 
September 26, 2003); Diagnostic Code 5293 (effective from 
September 23, 2002, to September 26, 2003); Diagnostic Code 
5243 (effective September 26, 2003).

3.  The criteria for a disability rating in excess of 40 
percent for degenerative disc disease of the lumbar spine for 
the period since June 2006 have not been met.  38 U.S.C.A. § 
1155 (West 2002 & Supp. 2005); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5292, 5293 (effective prior to September 26, 2003); 
Diagnostic Code 5293 (effective from September 23, 2002, to 
September 26, 2003); Diagnostic Code 5243 (effective 
September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The record shows that the veteran was treated for low back 
pain following a motor vehicle accident in April 1992 while 
on active duty.  An MRI revealed mild degenerative changes in 
the lower three lumbar discs spaces.  As a result, a 
September 1994 rating decision granted service connection and 
assigned a 10 percent disability rating for residuals of a 
low back injury. 

In August 2002, the veteran filed a claim for increased 
compensation benefits for his low back disability.  An April 
2003 rating decision denied the veteran's claim for a 
disability rating in excess of 10 percent.  However, a 
January 2005 rating decision granted an increased rating to 
20 percent, effective January 2005, and a June 2006 rating 
decision granted another increased rating to 40 percent, 
effective June 2006.  

Since the RO did not grant either increase back to the date 
of claim, three issues are on appeal before the Board: (1) 
entitlement to a disability rating in excess of 10 percent 
for degenerative disc disease of the lumbar spine for the 
period prior to January 2005; (2) entitlement to a disability 
rating in excess of 20 percent for degenerative disc disease 
of the lumbar spine for the period from January 2005 to June 
2006; and (3) entitlement to a disability rating in excess of 
40 percent for degenerative disc disease of the lumbar spine 
for the period since June 2006. 

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The Board notes that the criteria for rating disabilities of 
the spine were amended on two occasions since the veteran 
filed his claim.  The Board is required to consider the claim 
in light of both the former and revised schedular rating 
criteria to determine whether an increased rating for the 
veteran's degenerative disc disease of the lumbar spine is 
warranted.  VA's Office of General Counsel has determined 
that the amended rating criteria, if favorable to the claim, 
can be applied only for periods from and after the effective 
date of the regulatory change.  See VAOPGCPREC 3-00; 38 
U.S.C.A. § 5110(g).  

The veteran's degenerative disc disease of the lumbar spine 
was initially rated under Diagnostic Codes (DC) 5010 and 
5293.  Diagnostic Code 5010 provides that traumatic 
arthritis, substantiated by X-ray findings, is to be 
evaluated under DC 5003 for degenerative arthritis, which in 
turn provides that such disability will be rated on the basis 
of limitation of motion under the appropriate Diagnostic 
Codes for the specific joint or joints involved.  See 38 
C.F.R. § 4.71a, DC 5003.

At the time the veteran filed his claim, limitation of motion 
of the lumbar spine was evaluated under DC 5292, which 
provides a 10 percent rating for slight limitation of motion, 
a 20 percent rating for moderate limitation of motion, and a 
40 percent rating for severe limitation of motion of the 
lumbar spine.  See 38 C.F.R. § 4.71a, DC 5292.

In addition, DC 5293 provides a 10 percent rating for mild 
intervertebral disc syndrome; a 20 percent rating for 
moderate intervertebral disc syndrome with recurring attacks; 
a 40 percent rating for recurring attacks of severe 
intervertebral disc syndrome with intermittent relief; and a 
60 percent rating for pronounced intervertebral disc syndrome 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to site of diseased disc, with little intermittent relief.  
See 38 C.F.R. § 4.71a, DC 5293.

The first amendment pertaining to intervertebral disc 
syndrome became effective on September 23, 2002.  Under the 
revised criteria, intervertebral disc syndrome is evaluated 
either on the total duration of incapacitating episodes over 
the past 12 months, or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and 
neurological manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  See 38 C.F.R.         § 4.71a, Diagnostic Code 
5293 (September 23, 2002).

Under the revised criteria, a 10 percent rating is assigned 
with incapacitating episodes having a total duration of at 
least one week but less than two weeks during the past 12 
months.  A 20 percent rating is assigned with incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months.  A 40 percent 
rating requires incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months.  A 60 percent rating requires 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  An incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest and 
treatment prescribed by a physician.  Id. 

Effective September 26, 2003, that portion of the rating 
schedule pursuant to which diseases and injuries of the spine 
are evaluated was revised.  DC 5293 for rating intervertebral 
disc syndrome was changed to DC 5243, which provides that 
ratings are now based on either the general rating formula 
for diseases and injuries of the spine (effective September 
26, 2003), or on the basis of incapacitating episodes (the 
criteria for which remain unchanged from September 23, 2002), 
whichever method results in a higher rating when all 
disabilities are combined under 38 C.F.R. § 4.25. 

The General Rating Formula for Diseases and Injuries of the 
Spine provides for assignment of a 20 percent rating where 
forward flexion of the thoracolumbar spine is greater than 30 
degrees but not greater than 60 degrees; or the combined 
range of motion of the thoracolumbar spine is not greater 
than 120 degrees; or muscle spasm or guarding is severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent rating requires forward flexion of 
the thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
rating requires unfavorable ankylosis of the entire 
thoracolumbar spine.  38 C.F.R. § 4.71a (2006).

I.  Period prior to January 2005

Applying the above criteria to the facts of this case, the 
Board finds that the veteran's degenerative disc disease of 
the lumbar spine does not meet the criteria for a disability 
rating in excess of 10 percent for the period prior to 
January 2005.  The evidence to be considered during this 
period includes private treatment records, VA outpatient 
treatment records, and a January 2003 VA examination report, 
none of which show  any limitation of motion of the lumbar 
spine, moderate intervertebral disc syndrome, or that the 
veteran required bed rest prescribed by a physician, all 
providing evidence against this claim.

The evidence during this period shows that range-of-motion 
testing of the veteran's lumbar spine was performed on only 
one occasion.  In this regard, an August 2003 VA outpatient 
treatment record notes that the veteran's entire spine 
demonstrated full range of motion with pain noted only on 
forward flexion.  Thus, the veteran's lumbar spine does not 
demonstrate moderate limitation of motion, as required for 
the next higher rating of 20 percent under DC 5292.  

Since full motion was demonstrated, it thus follows that the 
veteran's degenerative disc disease does not meet the 
criteria for a 20 percent rating under the newly revised 
General Rating Formula for Diseases and Injuries of the 
Spine, even with consideration of pain and function loss 
caused by pain.  Therefore, prior to January 2005, there is 
no basis for a disability rating in excess of 10 percent 
under applicable rating criteria pertaining to limitation of 
motion, even with consideration of the veteran's complaints 
of pain.

The Board also finds that a disability rating in excess of 10 
percent is not warranted based on functional loss due to 
pain, weakness, fatigability, or incoordination of the lumbar 
spine.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. 
Brown, 8 Vet. App. 202, 204-08 (1995).  In his notice of 
disagreement of May 2003, the veteran reported that he was 
unable to cooperate with the examiner in January 2003 because 
he was in such terrible pain.  However, in light of the fact 
that the veteran's lumbar spine demonstrated full range of 
motion in August 2003, with pain noted only on flexion, and 
full power, there is simply no basis to assigned a 20 percent 
disability rating based on functional loss due to pain, 
weakness, fatigability, or incoordination of the lumbar 
spine.  Id.  Simply stated, without taking into consideration 
the problems with pain, the evaluation at that time could not 
be justified. 

A disability rating in excess of 10 percent is also not 
warranted under DC 5293, as there is no evidence of moderate 
intervertebral disc syndrome.  The veteran testified at an RO 
hearing in December 2003 that he experienced frequent 
radiating pain in his left hip and leg.  However, no 
significant neurological findings were shown on clinical 
evaluation during this period.  For instance, a May 1999 
physical therapy report from Coastal Orthopedics notes the 
presence of mechanical pain with very little radicular 
symptoms.  Unfortunately, neurological testing could not be 
performed at a January 2003 VA examination, as the veteran 
refused to sit on the examining table and refused to 
innervate either lower extremity.  VA outpatient treatment 
records dated from 1999 to 2004 also fail to show significant 
neurological findings consistent with moderate intervertebral 
disc syndrome.  Of particular relevance, neurological testing 
in August 2003 revealed that the veteran was able to walk on 
his heels and toes, that both lower extremities had full 
power, and that sensory testing was intact.  Thus, moderate 
intervertebral disc syndrome has not been shown during this 
period.  

With respect to the revised rating criteria for 
intervertebral disc syndrome, effective September 23, 2002, 
the Board notes that the evidence does not establish the 
occurrence of incapacitating episodes.  The veteran testified 
at his December 2003 hearing that that his degenerative disc 
disease of the lumbar spine caused incapacitating episodes.  
However, there is no indication in the record that a 
physician has ever prescribed bed rest because of the 
veteran's degenerative disc disease of the lumbar spine.  
Accordingly, the revised version of DC 5293, in effect from 
September 23, 2002, cannot serve as a basis for an increased 
rating based upon incapacitating episodes.  

The Board must also consider whether separate ratings for 
chronic orthopedic and neurologic manifestations of the 
veteran's degenerative disc disease of the lumbar spine, when 
combined under 38 C.F.R. § 4.25, result in a higher combined 
disability rating.  With respect to the veteran's orthopedic 
manifestation, the Board has already determined that his 
degenerative disc disease of the lumbar spine is manifested 
by only slight limitation of motion under DC 5292, for which 
a 10 percent rating is warranted.  

As to the determination of an appropriate rating for his 
neurological manifestations, the Board finds that the 
veteran's degenerative disc disease of the lumbar spine is 
not manifested by any incomplete paralysis of the sciatic 
nerve, as required for a compensable rating under DC 8520.  
See 38 C.F.R. § 4.124a.  As previously discussed, no 
significant neurological findings have been objectively shown 
in either lower extremity.  For instance, neurological 
testing in August 2003 revealed that he was able to walk on 
his heels and toes, that both lower extremities had full 
power, and that sensory testing was intact.  Thus, a 
compensable rating is not warranted for neurological 
manifestations of the veteran's degenerative disc disease of 
the lumbar spine.  See 38 C.F.R. § 4.31 (2006).  

Therefore, even when combining the veteran's orthopedic and 
neurologic manifestations of his degenerative disc disease of 
the lumbar spine, a disability rating in excess of 10 percent 
is not warranted.  See 38 C.F.R. § 4.25.  The veteran's 
degenerative disc disease of the lumbar does not meet the 
criteria for a disability rating in excess of 10 percent 
under applicable rating criteria for the entire period prior 
to January 2005. 

II.  Period from January 2005 to June 2006

The Board also finds that the veteran's degenerative disc 
disease of the lumbar spine does not meet any of the 
applicable criteria for a disability rating in excess of 20 
percent for the period from January 2005 to June 2006.  

Turning first to the old criteria pertaining to range of 
motion of the lumbar spine, the Board finds no evidence 
during this period of severe limitation of motion of the 
lumbar spine as required for the next higher rating of 40 
percent under DC 5292.  

The Board observes that the words "slight," "moderate," 
and "severe" are not defined in the Rating Schedule.  
However, the Schedule for Rating Disabilities provides some 
guidance by listing normal ranges of motion of the 
thoracolumbar spine for VA purposes to be 90 degrees of 
flexion, 30 degrees of extension, 30 degrees of lateral 
flexion, and 30 degrees of rotation.  See Schedule for Rating 
Disabilities effective September 26, 2003, Plate V. 68 Fed. 
Reg. 51,458 (Aug. 27, 2003).  

The veteran's lumbar spine underwent range-of-motion testing 
on only one occasion during this period.  A VA examination 
performed in January 2005 revealed 45 degrees of flexion, 5 
degrees of extension, 20 degrees of left and right bending, 
and zero degrees of left and right rotation.  The Board 
concludes that these findings do not refect severe limitation 
of motion of the lumbar spine.  The Board notes that the 
veteran was unable to rotate and had only 5 degrees of 
extension.  However, in light of the fact that he was still 
able to flex forward to 45 degrees (essentially half way) and 
laterally flex in each direction to 20 degrees (10 degrees 
less than full), severe limitation of motion has not been 
shown.  Accordingly, the veteran's lumbar spine does not meet 
the criteria for a 40 percent rating under DC 5292.  

Moreover, since these findings clearly show that the 
veteran's spine is not ankylosed, the veteran's degenerative 
disc disease of the lumbar spine does not meet the criteria 
for a 40 percent rating under the newly revised General 
Rating Formula for Diseases and Injuries of the Spine.  

The Board also finds that a disability rating in excess of 20 
percent is not warranted based on functional loss due to 
pain, weakness, fatigability, or incoordination of the lumbar 
spine.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 
Vet. App. at 204-08.  Although pain was present on motion 
when examined in January 2005, repeated motion did not cause 
any decrease in range of motion in any direction.  The 
examiner also found no evidence of weakness.  Consequently, 
even with consideration of the veteran's complaints of pain, 
a higher rating is not warranted for the veteran's 
degenerative joint disease of the lumbar spine for the period 
between January 2005 and June 2006.  

The Board also finds that the veteran's degenerative disc 
disease of the lumbar spine does not meet the criteria for a 
disability rating in excess of 20 percent under the either 
the old or the revised criteria pertaining to intervertebral 
disc syndrome.  The January 2005 VA examination report, as 
well as VA outpatient treatment records dated in 2005, do not 
show findings consistent with severe intervertebral disc 
syndrome, as required for a 40 percent rating under the old 
criteria of DC 5293.  The VA examination report, for 
instance, revealed no motor deficits, no sensory deficits, no 
weaknesses, positive straight leg raising bilaterally, and 
good toe and heel rising.  The VA outpatient treatment 
records also make no reference to significant neurological 
findings consistent with severe intervertebral disc syndrome.  
Thus, a 40 percent rating is not warranted under the old 
criteria of DC 5293 pertaining to intervertebral disc 
syndrome.  

These records also fail to show incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months, which is one requirement for a 40 percent rating 
under the revised criteria for intervertebral disc syndrome.  

The Board acknowledges that the January 2005 VA examination 
report includes a medical opinion that the "patient gets 
acute episodes of pain in both his neck and his back, which 
lasts [sic] for a short periods [sic] of time and might be 
incapacitating for his job, but he does not require 
hospitalization except for the two previously mentioned 
episodes."  The Board emphasizes, however, that the examiner 
did not indicate that bed rest was prescribed by a physician 
because of incapacitating episodes, as required under the 
definition of "incapacitating episode."  

The veteran testified at an April 2006 Board hearing that he 
required approximately six to eight weeks of bed rest during 
the past year because of low back pain.  However, no medical 
evidence indicates the veteran's contentions that bed rest 
was ever prescribed by a physician.  Thus, the veteran's 
degenerative joint disease of the lumbar spine does not meet 
the criteria for a 40 percent rating under the revised 
criteria pertaining to intervertebral disc syndrome based on 
incapacitating episodes.

Since the veteran's orthopedic manifestations have been rated 
as 20 percent disabling, with no evidence of incomplete 
paralysis of the sciatic nerve, a disability rating in excess 
of 20 percent is not warranted based on combining his 
orthopedic and neurologic manifestations of his degenerative 
disc disease of the lumbar spine.  38 C.F.R. § 4.25.

In short, the veteran's degenerative disc disease of the 
lumbar does not meet the critieria for a disability rating in 
excess of 20 percent under applicable rating criteria for the 
entire period from January 2005 to June 2006.

III.  Period Since June 2006

Since DC 5292 does not provide a disability rating in excess 
of 40 percent, it is not relevant to this period.  The Board 
also finds that the veteran's degenerative disc disease is 
not manifested by "pronounced" intervertebral disc 
syndrome, as required for a 60 percent rating under the old 
criteria of DC 5293.  The only medical evidence during his 
period is a June 2006 VA examination report.  Findings in 
this report show no urinary or fecal incontinence; no 
numbness or weakness in either lower extremity; full strength 
of 5/5 in both ankles, knees, and hips; reflexes of 2+ in 
both ankles and knees; and normal sensation in both lower 
extremities.  As these findings are not consistent with 
pronounced intervertebral disc syndrome, a 60 percent rating 
is not warranted under DC 5293.  

A disability rating in excess of 40 percent is also not 
available under the revised rating criteria for 
intervertebral disc syndrome.  At the June 2006 VA 
examination, the examiner recorded the veteran's history of 
severe weekly flare-ups in which he is unable to move.  
However, the examiner makes no reference to incapacitating 
episodes which require bed rest prescribed by a physician.  
The examiner noted that the veteran's current treatment 
includes multiple pain medication, currently on Oxycodone, 
with no mention of bed rest.  Thus, there is no evidence of 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months. 

Moreover, since the veteran's orthopedic manifestations have 
been rated as 40 percent disabling, with no evidence of 
incomplete paralysis of the sciatic nerve, a disability 
rating in excess of 40 percent is not warranted based on 
combining his orthopedic and neurologic manifestations of his 
degenerative disc disease of the lumbar spine.  38 C.F.R. 
§ 4.25.  Accordingly, a disability rating in excess of 40 
percent is not warranted under the revised criteria for 
rating intervertebral disc syndrome.  

In addition, since the June 2006 VA examination report 
specifically notes that the veteran's thoracolumbar spine is 
not ankylosed, a 60 percent rating is not warranted under the 
newly revised General Rating Formula for Diseases and 
Injuries of the Spine.  Indeed, range-of-motion testing at 
that time revealed 30 degrees of flexion, 10 degrees of 
extension, 20 degrees or left and right lateral flexion, and 
20 degrees of left and right rotation, which clearly preclude 
a finding of ankylosis.  It is important for the veteran to 
understand that not all medical records support the current 
40 percent evaluation, let alone provide a basis to increase 
the evaluation beyond 40 percent.

With respect to the provisions of 38 C.F.R. § 4.40, 4.45, and 
4.59, the examiner in June 2006 noted that the veteran had 
pain with all movements, except for pain-free motion from 
zero to 20 degrees of flexion.  The veteran also reported 
severe weekly flare-ups of pain in which he was unable to 
move.  On physical examination, however, the examiner 
reported only mild stiffness, mild decreased motion, mild 
weakness, and moderate fatigue.  In light of the objective 
clinical findings, the Board concludes that a disability 
rating in excess of 40 percent is not warranted on the basis 
of functional loss due to pain, weakness, fatigability, or 
incoordination of the lumbar spine.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59.  

In short, the veteran's degenerative disc disease of the 
lumbar does not meet the criteria for a disability rating in 
excess of 40 percent under applicable rating criteria for the 
entire period since 2006.

IV.  Consideration of an Extraschedular Evaluation

The Board finds that the veteran's degenerative disc disease 
of the lumbar spine has not caused marked interference with 
employment or has required frequent hospitalizations.  
Therefore, there is no basis to refer the claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for consideration of an extraschedular 
evaluation.  38 C.F.R. § 3.321(b)(1) (2006).  

In his notice of disagreement, the veteran indicated that he 
had not been able to work for three months because of low 
back pain.  In a March 2005 VA psychiatric examination 
report, however, the veteran indicated that he had been 
working full time and had not missed any days of work.  
Therefore, further development in keeping with the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  
See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

In light of the recent evaluations of the veteran's back 
disability, which the Board finds to be highly probative, 
there is no evidence which the Board may consider as credible 
to indicate that the musculoskeletal disability impairs 
earning capacity by requiring frequent hospitalizations or 
because medication required for that disability interferes 
with employment.  In Fanning v. Brown, 4 Vet. App. 225, 229 
(1993), the Court held that the Board was required to 
consider extraschedular entitlement under 38 C.F.R. 
§ 3.321(b)(1) where the record contains evidence that the 
veteran's disability required frequent hospitalizations and 
bed rest which interfere with employability.  This case is 
clearly distinguishable from Fanning because no such evidence 
of record in the medical record.  

V.  Veterans Claims Assistance Act of 2000

The Board notes that VA has fully complied with the duty-to-
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 197 
(2002).  In particular, letters from the RO dated in August 
2002 and January 2005, as well as letters from the Appeals 
Management Center (AMC) dated in May 2006 and August 2006 (1) 
informed the veteran about the information and evidence not 
of record that is necessary to substantiate his claims; (2) 
informed him about the information and evidence that VA will 
seek to provide; (3) informed him about the information and 
evidence he is expected to provide; and (4) requested him to 
provide any evidence in his possession that pertains to the 
claims, or something to the effect that the claimant should 
"give us everything you've got pertaining to your claims."  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

These letters also comply with the Court's holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
states that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  In 
particular, the veteran was notified of what type of 
information and evidence was needed to substantiate his claim 
for an increased rating as well as an effective date.

The Board notes that the August 2002 letter by the RO was the 
only letter sent prior to the initial adjudication of his 
claim in April 2003.  However, the timing of the subsequently 
issued letters is not prejudicial to the veteran, as he was 
provided adequate notice before the claims were readjudicated 
by various rating decisions and supplemental statements of 
the case, the most recent of which were issued in June 2006  
See Prickett v. Nicholson, No. 04-0140 (U.S. Vet. App. Sept. 
11, 2006) (holding that as long as a determination was made 
following the notice letter, there was no need to draw a 
distinction as to whether an adjudicatory decision was issued 
in a rating decision or a statement of the case).  

The Board notes that the case was not readjudicated by the RO 
following the August 2006 letter, which specifically 
addressed the effective date element of Dingess, supra.  The 
Board finds that any deficiency in the notice to the veteran 
or the timing of this notice is harmless error.  See Overton 
v. Nicholson, No. 02-1814 (September 22, 2006) (finding that 
the Board erred by relying on various postdecisional 
documents to conclude that adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Court found 
that the evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claims, and found that the error was harmless, as the 
Board has done in this case.)  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical 
records identified by the veteran and his representative.  
The veteran was also afforded three VA examinations to 
determine the nature and severity of his degenerative disc 
disease of the lumbar spine.  These examination report, as a 
whole, are adequate for rating purposes.  Accordingly, the 
Board finds that no further action is necessary to meet the 
requirements of the VCAA or the Court.

ORDER

A disability rating in excess of 10 percent for degenerative 
disc disease of the lumbar spine for the period prior to 
January 2005 is denied. 

A disability rating in excess of 20 percent for degenerative 
disc disease of the lumbar spine for the period from January 
2005 to June 2006 is denied. 

A disability rating in excess of 40 percent for degenerative 
disc disease of the lumbar spine for the period since June 
2006 is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


